Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT

                                  No. 04-15-00707-CV

                        IN THE INTEREST OF J.W.S., a Child

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-01875
               Honorable Charles E. Montemayor, Associate Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellants are indigent, no costs of this appeal are assessed.

      SIGNED April 13, 2016.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice